Title: Abigail Adams to Charles Adams, 19 January 1780
From: Adams, Abigail
To: Adams, Charles



My dear Charles

Janry. 19 1780


How does my son after the fatigues of a voyage. A young adventurer indeed, how many times did you wish yourself by mammas fireside. But pappa wrote me that you made as good a sailor as your Brother, flatterd you a little I suppose, But I was very glad to hear you did so well.
I hope before this time that you are safe landed possibly arrived at Paris and placed at school, where I hope you will strive to obtain the Love and good will of every Body by a modest obliging Behaviour. You was a favorite in the Neighbourhood at home, all of whom wonder how Mamma could part with you. Mamma found it hard enough tis true, but she consulted your good more than her own feelings, and hopes you will not dissapoint her hopes and expectations by contracting vices and follies, instead of improveing in virtue and knowledge which can only make you usefull to society and happy to yourself.
You have an opportunity very early in life of seeing a foreign Country and of Learning a Language which if you live may be very serviceable to you, and even at this early period of your life you may form Friendships, if you behave worthy of your country, which will do honour to you in future, but in order to do this you must be very attentive to your Books, and to every Branch of knowledge and improvement with which your pappa is pleasd to indulge you.
Let your ambition lead you to make yourself Master of what you undertake, do not be content to lag behind others, but strive to excell.
I hope soon to hear of your welfare and happiness which are always near the heart of your ever affectionate Mother.
